Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance:
Regarding claim 1, the prior art does not disclose “…identify a change of the first signal using the detection circuit; wirelessly output the first signal by the first period intervals in response to a detection value of the change of the first signal being less than or equal to a first threshold value; and wirelessly output the first signal by a second period intervals longer than the first period intervals in response to the detection value of the change of the first signal exceeding the first threshold value.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-8 are also allowed.

Regarding claim 9, the prior art does not disclose “…wherein the control circuit is configured to: wirelessly output a ping signal by first period intervals through the coil using the power transmission circuit; identify presence or absence of a foreign object based on a change of the ping signal… change, based on the change of the ping signal, a magnitude of a power signal wirelessly transmitted to an external electronic device…” in combination with the remaining limitations of independent claim 9. Dependent claims 10-14 are also allowed.

Regarding claim 15, the prior art does not disclose “…wirelessly outputting a first signal for identifying an access of a foreign object by first period intervals through a coil using a power transmission circuit… in response to a detection value of the change of the first signal being less than or equal to a first threshold value, controlling the power transmission circuit to maintain wirelessly outputting the first signal by the first period intervals, and wherein, in response to a detection value of the change of the first signal exceeding the first threshold value, controlling the power transmission circuit to wirelessly output the first signal by a second period intervals, the second period intervals being longer than the first period intervals.” in combination with the remaining limitations of independent claim 15. Dependent claims 16-20 are also allowed.

The examiner found PARK et al. (US 2019/0319494 A1, hereinafter PARK) and IKEFUJI et al. (US 2018/0138757 A1, hereinafter IKEFUJI) to be the closest prior art of record.
PARK discloses a method for detecting a foreign material, and a device and system therefor. The method for detecting a foreign material in a wireless power transmitter provided with a resonance circuit for wirelessly transmitting power according to an embodiment of the present invention comprises: a step of detecting an object disposed in a charging area; a step of measuring a quality factor value of a resonance circuit, following the detection of the object; a step of identifying a wireless power receiver by sending out a detection signal; a step of determining a critical value for detecting a foreign material, on the basis of a reference quality factor value received from the identified wireless power receiver; and a step of judging whether or not the foreign material exists, by comparing the measured quality factor value and the determined critical value. IKEFUJI discloses a wireless power charging comprising detecting a foreign object by using a detection circuit and comparing the detected value to a threshold. However neither reference nor their combination disclose the foreign object detection is based on 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859